DETAILED ACTION
This action is responsive to remarks and request for continued examination filed on 6/2/2020.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 11-19, 21, 22, 24-27 and 29-33 are pending in this Office Action. Claims 1-10, 20, 23 and 28 are canceled. Claims 11 and 19 are currently amended. Claims 11 and 19 are independent claims.
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/2020 has been entered.

Remarks & Arguments
Regarding the 103(a) rejections of the claims:
Applicant's arguments regarding the newly added limitations are addressed in the rejections below. Arguments regarding previously cited references are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 11, 14, 15, 16, 18, 19, and 29-32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Klementiev (US Publication No. 2005/0278728 A1), in view of Ozaki (US Publication No. 2012/0117570 A1).
As per claim 11:
Klementiev teaches a system for generating task flows for an application, comprising:
a system memory comprising: an application; and a data store that is associated with the application; at least one input device that receives a plurality of actions taken in the application by a user; and a processor coupled to the memory and the at least one input device and which executes the application [0150: processor, memory stores software implementing the UI recording and playback tool and techniques], wherein the processor:
monitors the plurality of actions taken within the application by a user [0061: The collector to collect UI-related data. This module is responsible for monitoring input device activity];
determines whether each of the plurality of actions taken in the application by the user matches at least one key action identified in a key action list that identifies a plurality of key actions; in response to determining the plurality of actions carried out in the application by the user includes one or more key actions, logs the one or more key actions [0073, 0082, 0084: once actions and events have been recorded, the collector outputs the recorded data to a collector queue, before being parsed and filtered by aggregators. The recorded data in the collector queue is filtered as it is collected. A keeping filter ensures certain types of data are reflected in the recorded output];
determines a flow of the one or more key actions to generate a task flow [0093: the aggregator converts the data in the collector queue into readable data that may be displayed in the aggregated list. In Some implementations, the aggregator filters the data in the collector queue into primitives];
stores, within the data store, a representation of the task flow [0052: once the recorded data has been filtered, it is Saved to a file, such as a log file, a text file, or other Similar Structure for analysis; 0053: after aggregating the recorded data, the tool generates reliable playback code; 0054: The generated playback code may be saved prior to playback] for access by other users of the application [0043: programming code for playback on the same or different computer], wherein the representation of the task flow identifies one or more applications to which the task flow applies [Figs. 7A, 6A-B, 0104, 0110: an example aggregated list showing the application of “Notepad”, and the corresponding generated code];
determines whether a key action for the task flow is associated with another task flow within the data store that is different from the task flow; and in response to determining action of the one or more key actions of the task flow links to another task flow, links the key action of the task flow to the other task flow [0086: the aggregator uses a combining filter to combine multiple user actions of different types into one action. For example, left-clicking a mouse button, repeatedly moving the mouse, and finally releasing the mouse button may be combined into one drag-and-drop step]; and 
an output device that displays [Figs. 7A-C, 0052: The recording module displays recorded data as playback primitives in a viewer].
Klementiev does not teach that the output device above displays “a selection list of one or more stored representations associated with one or more task flows, wherein selection of one of the one or more stored representations results in implementation of the one or more key actions of the associated task flow in the application.”
Ozaki teaches an output device that displays a selection list of one or more stored representations associated with one or more task flows, wherein selection of one of the one or more stored representations results in implementation of the one or more key actions of the associated task flow in the application [0070-0071: acquire the screen, possessed by the information processing apparatus 30, for selecting the input document and the workflow from the information processing apparatus 30 and display the screen on a display of the PC 13. The user selects a document to be processed from among one or more input documents being displayed by using an input device, selects a workflow to be executed from among one or more workflows by using the input device, and requests execution by, for example, pressing an execution button].
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of the cited references because Klementiev and Ozaki are both directed to the management of workflows, and Ozaki would have provided a way for Klementiev’s user to select from multiple recorded and saved aggregated activity to playback, providing more convenience of use to Klementiev’s system.
As per claim 14:
the system as claimed in claim 11, wherein the data store is locally accessible by the application, and wherein the data store is accessible by other users of the application [Klementiev: 0043: programming code for playback on the Same or different computer].
As per claim 15:
Klementiev in view of Ozaki teaches the system as claimed in claim 11, wherein the processor remotely stores, in a remote storage repository, the representation of the task flow, wherein the representation of the task flows is accessible by other applications [Klementiev: 0043: programming code for playback on the Same or different computer].
As per claim 16:
Klementiev in view of Ozaki teaches the system as claimed in claim 11, wherein: the at least one input device receives a selection of a selected representation from among the one or more stored representations in the selection list [Ozaki: 0070-0071]; and the processor displays, on the output device, the selected representation to carry out the task flow [Klementiev: Figs. 7A-B].
As per claim 18:
Klementiev in view of Ozaki teaches the system as claimed in claim 11, wherein in determining the flow of one or more key actions to form the task flow, the processor: determines an action of the plurality of actions that links to a previous action; and determines an end action of the plurality of actions that ends the task flow [Klementiev: 0104: after aggregation, the resulting aggregated list is output as an ordered list of steps including an end step].
As per claim 19:
Claim 19 recites similar limitations as claim 11 but for the recitation of “a computer program product comprising software code and stored on a computer readable storage device that is loadable into an internal memory of a data processing system that when run on the data processing system, performs the processes of:” which is taught by Klementiev [0150: processor, memory stores software implementing the UI recording and playback tool and techniques; 0152: storage 1240 includes various types of medium]. Limitations similar to those in claim 11 are rejected the same as claim 11.
As per claim 29:
the system as claimed in claim 11, wherein the plurality of actions are monitored during an uptime of the application [Klementiev: 0118: a user presses a “Record” button to begin recording data].
As per claim 30:
Klementiev in view of Ozaki teaches the system as claimed in claim 11, wherein in forming the task flow, the processor: determines whether the one or more key actions are associated with at least one previous key action taken that is logged within the system; in response to determining the one or more key actions are associated with at least one previous key action, links the one or more key actions to the at least one previous key action to form a task flow [Klementiev: 0086: the aggregator uses a combining filter to combine multiple user actions of different types into one action. For example, left-clicking a mouse button, repeatedly moving the mouse, and finally releasing the mouse button may be combined into one drag-and-drop Step]; and
in response to determining the one or more key actions are not associated with at least one previous key action: determines an end action of a previous task flow; and starts a new task flow with the one or more key actions [Klementiev: 0141: a user clicks the "Record” button, and the recording tool Starts collecting input data and displaying it on screen in its aggregated form].
As per claim 31:
Klementiev in view of Ozaki teaches the system as claimed in claim 11, wherein the plurality of predetermined key actions represents specific actions taken within the application that include at least one of: changes that affect an operation of the system for the user; and changes to a project configuration within the application [Klementiev: example of a UI activity: a user clicks on a File menu, Selects "New,' types in the name of a project, and presses the “Enter” key].
As per claim 32:
Klementiev in view of Ozaki teaches the system as claimed in claim 11, wherein in linking the key task of the task flow to the other task flow, the processor: marks the key action as a linking action; and applies a flag to the key action that indicates that the key action links to the other task flow [Klementiev: 0086: the aggregator uses a combining filter to combine multiple user actions of different .

Claims 12 and 21-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Klementiev and Ozaki as applied to Claim 11 above, in view of Ramamurthy (US Publication No. 2005/0144150 A1).
As per claim 12:
Klementiev in view of Ozaki teaches the system as claimed in claim 11 wherein the processor.
Klementiev in view of Ozaki does not teach monitors user actions by at least one user of the application to identify a changing usage of the application; and dynamically updates one or more representations in the data store based on the changing usage.
Ramamurthy teaches monitors user actions by at least one user of the application to identify a changing usage of the application; and dynamically updates one or more representations in the data store based on the changing usage [0185: after a capture period, using he processes already modeled, events that are not a part of any process is determined].
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of the cited references because Klementiev, Ozaki and Ramamurthy are all directed to the management of workflows, and Ramamurthy would have provided a way for Klementiev’s system to periodically update already recorded and saved aggregated activity, to ensure that they are up to date.
As per claim 21:
Klementiev in view of Ozaki teaches the system as claimed in claim 15, wherein the processor.
Klementiev in view of Ozaki does not teach obtains, from the remote storage repository, an updated list of recorded task flows; and dynamically updates the one or more representations in the data store based on the updated list.
Ramamurthy teaches obtains, from the remote storage repository, an updated list of recorded task flows; and dynamically updates the one or more representations in the data store based on the updated list [0185: after a capture period, using he processes already modeled, events that are not a part of any process is determined].

As per claim 22:
Klementiev in view of Ozaki teaches the system as claimed in claim 21, wherein the processor.
Klementiev in view of Ozaki does not teach updates one or more representations in the data store responsive to at least one of a predetermined time period expiring; and a starting of the application.
Ramamurthy teaches updates one or more representations in the data store responsive to at least one of a predetermined time period expiring; and a starting of the application [0185: after a capture period, using he processes already modeled, events that are not a part of any process is determined; 0083: specifying when and what application to be captured].
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of the cited references because Klementiev, Ozaki and Ramamurthy are all directed to the management of workflows, and Ramamurthy would have provided a way for Klementiev’s system to periodically update already recorded and saved aggregated activity, to ensure that they are up to date.

Claims 13 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Klementiev and Ozaki as applied to Claim 11 above, in view of Bruckhaus (US Patent No. 8,417,715 B1).
As per claim 13:
Klementiev in view of Ozaki teaches the system as claimed in claim 11.
Klementiev in view of Ozaki does not teach wherein the processor: determines whether a particular task flow has been previously logged; and in response to determining the particular task flow has been previously logged, weights the task flow by at least one of: a frequency of occurrence of the task flow and one and more similar task flows.
Bruckhaus teaches wherein the processor: determines whether a particular task flow has been previously logged; and in response to determining the particular task flow has been previously logged, weights the task flow by at least one of: a frequency of occurrence of the task flow and one and more similar task flows (Col. 61 lines 1-4: depending on which model the business user selects, that particular selection by the user will tie into the automatic optimization processes with the choice of metrics used to evaluate the model, increasing certain weight; Col. 62 lines 42-45, 58-59: when the user selects one of a set of n models, in one model selection step, the model manager records this selection by setting the variable “preference” to 1 for the selected model, and 0 for other models, number of recent model preference selections are used for weight optimization).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of the cited references because Bruckhaus’ teaching would have allowed Klementiev and Ozaki to provide automated data analytic solutions, to improve the analytic models (Bruckhaus: Col. 3 lines 45-51).
As per claim 17:
Klementiev in view of Ozaki teaches the system as claimed in claim 11, wherein the processor: detects a selection of a particular stored task flow; in response to detecting the selection of the particular stored task flow [Ozaki: 0070-0071].
Klementiev in view of Ozaki does not teach increases a weighting associated with the particular stored task flow; and weights each of one or more stored task flows by a frequency of retrieval and usage of the one or more stored task flows.
Bruckhaus teaches increases a weighting associated with the particular stored task flow; and weights each of one or more stored task flows by a frequency of retrieval and usage of the one or more stored task flows (Col. 61 lines 1-4: depending on which model the business user selects, that particular selection by the user will tie into the automatic optimization processes with the choice of metrics used to evaluate the model, increasing certain weight; Col. 62 lines 42-45, 58-59: when the user selects one of a set of n models, in one model selection step, the model manager records this selection by setting the variable “preference” to 1 for the selected model, number of recent model preference selections are used for weight optimization).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of the cited references because Bruckhaus’ teaching would have allowed Klementiev and .

Claims 24-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Klementiev and Ozaki as applied to Claim 11 above, in view of Nanavati (US Publication No. 2007/0016573 A1).
As per claim 24:
Klementiev in view of Ozaki teaches the system as claimed in claim 11, wherein the processor in response to receiving a selection of a particular representation [Ozaki: 0070-0071].
Klementiev in view of Ozaki does not teach increases a weighting associated with the particular representation; the processor orders the one or more stored representations in the selection list based on a corresponding weighting of each stored representation.
Nanavati teaches wherein the processor in response to receiving a selection of a particular representation, increases a weighting associated with the particular representation [0038: using metarules, the workflow engine evaluates each workflow instance and assigns a rank score; 0025: rules specify constraint checks that enable better selection of the appropriate workflow. Having a rule condition based on selection of a task flow is a mere design choice],
the processor orders the one or more stored representations in the selection list based on a corresponding weighting of each stored representation [Nanavati: 0038: using metarules, the workflow engine evaluates each workflow instance and assigns a rank score; 0025: rules specify constraint checks that enable better selection of the appropriate workflow].
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of the cited references because Nanavati’s teaching would have allowed Klementiev and Ozaki to apply ranking to workflow processes to enable better selection of the appropriate workflow [Nanavati: 0025].
As per claim 25:
Klementiev in view of Ozaki teaches the system as claimed in claim 11.
Klementiev in view of Ozaki does not explicitly indicate the claimed wherein the processor: determines whether the task flow is similar to at least one existing task flow in the data store; and in 
Nanavati teaches wherein the processor: determines whether the task flow is similar to at least one existing task flow in the data store; and in response to determining the task flow is similar to at least one existing task flow, increases the weighting of the at least one existing task flow [0038: using metarules, the workflow engine evaluates each workflow instance and assigns a rank score; 0025: rules specify constraint checks that enable better selection of the appropriate workflow. Having a rule condition based on similarity of task flow is a mere design choice].
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of the cited references because Nanavati’s teaching would have allowed Klementiev and Ozaki to apply ranking to workflow processes to enable better selection of the appropriate workflow [Nanavati: 0025].
As per claim 26:
Klementiev in view of Ozaki and Nanavati teaches the system as claimed in claim 25, wherein in determining whether the task flow is similar to at least one existing task flow in the data store, the processor determines whether the one or more key actions in the task flow are identical to one or more existing key actions in at least one existing task flow [Nanavati: 0038: using metarules, the workflow engine evaluates each workflow instance and assigns a rank score; 0025: rules specify constraint checks that enable better selection of the appropriate workflow. Having a rule condition based on similarity of task flow is a mere design choice].
As per claim 27:
Klementiev in view of Ozaki and Nanavati teaches the system as claimed in claim 25, wherein in determining whether the task flow is similar to at least one existing task flow in the data store, the processor determines whether an end action of the task flow is similar to at least one existing task flow [Nanavati: 0038: using metarules, the workflow engine evaluates each workflow instance and assigns a rank score; 0025: rules specify constraint checks that enable better selection of the appropriate workflow. Having a rule condition based on similarity of task flow is a mere design choice].

Claim 33 is rejected under 35 U.S.C. 103(a) as being unpatentable over Klementiev and Ozaki as applied to Claim 11 above, in view of Schonenberg (NPL “Supporting Flexible Processes through Recommendations Based on History”).
As per claim 33:
Klementiev in view of Ozaki teaches the system as claimed in claim 11.
Klementiev in view of Ozaki does not teach wherein: the processor: in response to receiving, via the at least one input device, an initial subset of actions from among the plurality of actions, identifies one or more task flows that match the initial subset of actions; and determines one or more task flow identifiers that are associated with one or more matching task flows; and the output device displays the one or more task flow identifiers as suggestions for subsequent actions or flows or the user.
Schonenberg teaches wherein: the processor: in response to receiving, via the at least one input device, an initial subset of actions from among the plurality of actions (Page 52 Last Paragraph: user ends the recommendation service information about the partially executed case, i.e., history of executed activities, which we call the partial trace, which is required because the decision which activities to perform next for a particular case depends on the activities already performed for this case),
identifies one or more task flows that match the initial subset of actions (Page 55 Section 3.3 First Paragraph: log traces matching with the partial trace execution); and
determines one or more task flow identifiers that are associated with one or more matching task flows (Page 58: Last Paragraph: activities for recommendation are identified, i.e. the result of ((B,1000,1500),(A,1000,1125)(C,1250,1250))); and
the output device displays the one or more task flow identifiers as suggestions for subsequent actions or flows or the user (Page 53: Fig. 2, Last Paragraph: providing users with recommendations on next possible activities to execute).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of the cited references because Schonenbergs teaching would have allowed Klementiev and Ozaki for flexible systems with a high degree of support, intelligent user assistance (Schonenberg: Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTY KIM whose telephone number is (571)270-7834.  The examiner can normally be reached on Tuesday-Friday 8PM-11PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on 5712705626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2158                                                                                                                                                                                                        
/CHRISTY KIM/
Examiner
Art Unit 2158